                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JAMES PIAZZA, et al.,                                No. 4:19-CV-00180

                Plaintiffs,                              (Judge Brann)

         v.

    BRENDAN YOUNG, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                       JUNE 2, 2021

I.      BACKGROUND

        Multiple discovery disputes are pending before the Court now. Plaintiffs

want discovery from five distinct sources: two Defendants and three third parties.

Several Defendants objected, arguing that the Pennsylvania Criminal History

Records Information Act (“CHRIA”) prohibits the dissemination of this discovery.

Plaintiffs have moved to compel certain discovery, and Defendants have moved to

quash several subpoenas.1 The Court previously addressed one discovery issue

relating to CHRIA in this action.2 I now consider further questions from the

parties regarding the merits of their discovery disputes.




1
     See Doc. 550, Doc. 582, and Doc. 585.
2
     See Piazza v. Young, 2020 WL 6544979 (M.D. Pa. Nov. 6, 2020).
II.      RELEVANT DISCOVERY RULES

         Federal Rule of Civil Procedure 26 entitles parties to “discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case.”3 Such information “need not be admissible

in evidence to be discoverable.”4 “Rule 26(b)(1) establishes a liberal discovery

policy.”5 Parties may seek discovery under Federal Rule of Civil Procedure 34,

through requests for production. The Court’s discretion in resolving discovery

disputes is limited by the factors established by Rule 26: privilege, relevance, and

proportionality.

         Parties also seek discovery from third parties using subpoenas pursuant to

Rule 45. Discovery may be limited, however, if the Court determines that “the

proposed discovery is outside the scope permitted by Rule 26(b)(1).”6 Rule 45

further provides that, on timely motion, the District Court “must quash or modify a

subpoena that . . . requires disclosure of privileged or other protected matter, if no

exception or waiver applies . . .”7 In an earlier memorandum opinion, this Court

quashed a subpoena issued by Plaintiffs, finding that the discovery sought

constituted “other protected matter” under Rule 45.



3
      Fed. R. Civ. P. 26(b)(1).
4
      Id.
5
      Ruddy v. Polaris Indus., Inc., 2019 WL 319805 (M.D. Pa. Jan. 24, 2019) (citing Great West
      Life Assurance Company v. Leviathan, 152 F.R.D. 494-97 (E.D. Pa. 1994)).
6
      Fed. R. Civ. P. 26(b)(2)(C)(iii).
7
      Fed. R. Civ. P. 45(d)(3)(A)(iii).
                                               -2-
III.   ANALYSIS

       A.      Discovery Requested Under Rule 26 Will be Permitted

       The discovery Plaintiffs seek using Rule 26 will be produced. There is no

dispute that this information is relevant to the matter and proportional to the needs

of the case. To the extent that any of Defendants still suggest that CHRIA creates

a privilege that must be recognized here, this argument has already been addressed

and rejected by this Court and various others.8 As I noted during my last go-

around with the parties, the Pennsylvania Supreme Court has not addressed

whether CHRIA creates a privilege.9 After reviewing relevant persuasive case law

from other courts and conducting my own analysis, I determined that CHRIA does

not create a privilege. Again, Rule 26 entitles a party to discovery on any

nonprivileged matter that is relevant and proportional to the needs of the case.

       Thus, Plaintiffs have satisfied all the requirements to access this discovery

under Rule 26, but Defendants argue that CHRIA’s prohibition against criminal

justice agencies disseminating information applies with equal force to every

individual in the Commonwealth. This argument is unconvincing, in part because


8
    This is true in both diversity jurisdiction and federal question jurisdiction cases. See, e.g.,
    Piazza v. Young, et al., 2020 WL 6544979 (M.D. Pa. Nov. 6, 2020); Zielinski v. Mega
    Manufacturing, Inc., 2019 WL 6353203 (E.D. Pa. Nov. 26, 2019); Shetayh v. State Farm Fire
    and Casualty Co., 2020 WL 6817325 (E.D. Pa. Nov. 20, 2020); Carusone v. Kane, 2017 WL
    5900429 (M.D. Pa. Nov. 30, 2017).
9
    In recent years, the Superior Court of Pennsylvania also turned down the opportunity to
    evaluate whether CHRIA creates a privilege or merely a duty of confidentiality. See In re
    Subpoenas in Case of Mielcarz v. Pietzsch, 2018 WL 3113916, at *6 (Pa. Super. Ct. June 22,
    2018) (“We explicitly decline to opine on whether CHRIA's nondisclosure requirement is a
    privilege or whether it merely ensures confidentiality of information.”).
                                                -3-
the text of the statute is potentially subject to more than one interpretation, but

more importantly, because Defendants’ position ignores the fact that this Court

“must resolve any conflict between Rule 26 and CHRIA in favor of discoverability

under Rule 26.”10 Absent CHRIA, there appears to be little question that the

information Plaintiffs asked for would be discoverable. And as other courts have

noted, CHRIA does not “remove the material from the scope of discoverable

matter under Federal Rule 26.”11 Therefore, Plaintiffs are entitled to discovery

from Joshua Kurczewski and Alpha Upsilon.

        Defendants’ equivocal suggestion that attorney-client privilege and work

product immunity “may” prevent disclosure also fails.12 First, it is unclear

precisely how the attorney-client privilege would apply to documents provided by

the Pennsylvania Office of Attorney General. The fact that those documents were

received in the course of a criminal investigation does not necessarily imply that



10
     Zielinski, 2019 WL 6353203 at *3 (quoting 32 Am. Jur.2d Federal Courts § 298 (“Where there
     is a conflict or collision between state law and the Federal Rules of Civil Procedure, the state
     law must give way if the federal rule is otherwise constitutional and within the scope of the
     Rules Enabling Act.”)).
11
     Shetayh, 2020 WL 6817325 at *4. This rule is certainly not exclusive to CHRIA. The United
     States Court of Appeals for the Third Circuit has affirmed that a duty of confidentiality does
     not, ipso facto, create an evidentiary privilege. See Pearson v. Miller, 211 F.3d 57, 68 (3d Cir.
     2000). And federal courts have repeatedly recognized that “records that are considered
     protected under a statute are not necessarily privileged for discovery purposes” when
     discussing various state and federal statutes. Jackson v. Willoughby Eastlake Sch. Dist., 2018
     WL 1468666 at *2 (N.D. Ohio Mar. 23, 2018) (discussing the Family Educational Rights and
     Privacy Act); see also Lei Ke v. Drexel Univ., 2014 WL 1100179, at *5 (E.D. Pa. Mar. 20,
     2014) (“FERPA does not create a privilege”).
12
     See Doc. 552 at 16. Defendants’ failure to firmly stake out a position makes evaluating this
     argument more difficult than necessary.
                                                   -4-
they would be covered by the attorney-client privilege. In any event, claims of

privilege must be invoked “document by document, rather than as a single, blanket

assertion.”13 For the moment, this claim of privilege is insufficient. Should

Defendants maintain that the attorney-client privilege applies to any of the

documents requested, they will produce a privilege log at the same time as this

production that sufficiently outlines the basis of their privilege claim and allows

Plaintiffs to challenge the assertion, should they choose to.14

        The claim of work-product immunity is even more nebulous. Defendants

fail to explain that argument at all, mentioning it only in passing. Generally, “the

work-product privilege applies only to those documents created by a party to the

present litigation.”15 Defendants do not assert that they created any of the

challenged materials, or that those materials were created for them. The entire

premise of their argument is that a criminal justice agency made or compiled these

materials during its investigation. So the Court is left to wonder how work-product

immunity would preclude the discovery of these materials. Once again, however,

that question should be resolved with the assertion of work-product immunity as to

individual documents, in the form of a log, rather than a vague invocation of the

doctrine. As far as discovery under Rule 26 is concerned, Plaintiffs have shown



13
     United States v. Rockwell Int’l, 897 F.2d 1255, 1265 (3d Cir. 1990).
14
     See Warluft v. Milton Hershey School and School Trust, 2018 WL 3995697 at *6 (M.D. Pa.
     Aug. 21, 2018) (describing the requirements for an adequate privilege log).
15
     Bolus v. Carnicella, 2020 WL 6531007 at *4 (M.D. Pa. Nov. 5, 2020).
                                                -5-
their entitlement to all relevant, nonprivileged information in Defendants’

possession.

        Defendants suggest that this Court’s prior opinion on the interplay between

federal discovery rules and CHRIA prohibits disclosure of the information sought

from Defendants.16 This argument ignores the specific context of the previous

discovery dispute, which was adjudicated under Rule 45’s standard for a motion to

quash a third-party subpoena. The Court strongly disagrees with Kurczewski’s

characterization of the difference between Rules 26 and 45 as “minor” and

“immaterial.”17 The text of each rule matters, as does the standard applied to

discovery disputes under each. Rule 26 requires a different analysis entirely and

leads to a different result.

        B.     Discovery Requested Under Rule 45 Will be Denied

        Plaintiffs also want discovery from Michael J. Engle, Esq. and Michael P.

Leahey, Esq., as well as the Pennsylvania OAG. Mr. Engle has an attorney-client

relationship with Defendant DiBileo, while Mr. Leahey has a similar relationship

with Defendant O’Brien. The OAG compiled information on several Defendants

during its criminal investigation after Timothy Piazza’s death. The circumstances

under which Mr. Engle and Mr. Leahey came to possess these materials (through

their attorney-client relationships with certain Defendants) lead the Court to


16
     See Piazza v. Young, et al., 2020 WL 6544979 (M.D. Pa. Nov. 6, 2020).
17
     Doc. 552 at 4 n. 3.
                                              -6-
believe that the information is still subject to quashal, as is the same information

sought from the OAG.

      I do not consider whether CHRIA’s duty of confidentiality extends to third

parties who are not criminal justice agencies, as the parties encourage the Court to.

Instead, I simply find that the attorney-client relationship here suggests the

information shared with legal counsel by the OAG still constitutes “other protected

matter” under Rule 45 and therefore, this Court must quash the subpoena insofar as

it seeks investigative information. I also note that Plaintiffs’ analogies to physical

medical records, while compelling, are insufficient to overcome Defendants’

citations to case law suggesting that the video records should be considered

investigative information, and therefore, protected matter under Rule 45. To the

extent Plaintiffs’ subpoena to the OAG also seeks similar video, that subpoena will

also be quashed for the same reasons discussed here and in my previous

memorandum opinion.

      C.     The Pending Criminal Matters Do Not Support a Complete Bar on
             Discovery

      Defendants Young and Casey raised concerns particular to them, due to their

pending criminal actions. They suggest that: (1) their due process rights may be

endangered; (2) the Commonwealth has an interest in protecting the integrity of its

investigation; and (3) this discovery might be subject to expungement, which




                                         -7-
would make its release inappropriate.18 None of these arguments justify denying

Plaintiffs this discovery, but do suggest that the Court should take steps to prevent

further disclosure of this information.

        First, the Court is sensitive to the concerns a civil defendant may have while

he also has criminal matters pending. It appears, however, that a protective order

would satisfy the concerns of Defendants Young and Casey. Second, neither this

Court nor any of the parties in this action speak for the Commonwealth;

Defendants cannot invoke the Commonwealth’s interest in ensuring the

effectiveness of its investigations to quash these subpoenas. And third, it is at least

speculative to suggest that the investigative information at issue would be subject

to expungement. CHRIA provides that criminal history record information may be

expunged, but as the parties note throughout their filings, criminal history record

information does not include investigative information.19 As this argument

conflates criminal history record information and investigative information, and

Young and Casey provide no other grounds for this Court to find that this evidence

would be expunged, I am not convinced that this concern warrants preclusion of

this discovery.20



18
     See Doc. 553.
19
     18 Pa.C.S. § 9122; 18 Pa.C.S. § 9102.
20
     Young and Casey rely on Benedict v. McMahon, 315 F.R.D. 447 (E.D. Pa. 2016). That case
     involved criminal history record information that was supposed to have been expunged but had
     not yet been. This situation is distinct because the parties are not arguing over criminal history
     record information, but rather investigative information, which is not subject to expungement.
                                                  -8-
      Nevertheless, as I noted, I am sensitive to Defendants’ concerns. My

accompanying Order will outline procedures for the parties to control the

dissemination of the permitted discovery.

IV.   CONCLUSION

       Plaintiffs are entitled to the discovery they seek under Rule 26 from

Defendants Kurczewski and Alpha Upsilon. Procedures will be put in place for the

privacy concerns of Defendants related to that discovery. Plaintiffs will not

receive the video discovery they seek under Rule 45 from the OAG, Mr. Leahey,

or Mr. Engle.

      An appropriate Order follows.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                        -9-
